Citation Nr: 9902550	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  95-04 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
right lateral epicondylitis.

2.  Entitlement to an increased rating for left lateral 
epicondylitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1987 to 
September 1993, with prior unverified active service.

This matter arises from a October 1994 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which granted service connection for 
bilateral epicondylitis and assigned a noncompensable rating.  
The veteran filed a substantive appeal and the case was 
referred to the Board of Veterans Appeals (Board) for 
resolution.  The Board remanded the case in February 1998 for 
further development.  In September 1998, the RO assigned a 10 
percent disability rating for epicondylitis of the left elbow 
and continued a non- compensable rating for the right elbow 
epicondylitis.  The veteran has expressed his dissatisfaction 
with the assigned ratings and his desire to continue the 
appeal.  Thus, the case has been returned to the Board for 
appellate review.  


FINDINGS OF FACT

1.  The veterans right elbow has full range of motion 
without objective evidence of pain, tenderness, inflammation, 
or any neurological impairment.

2.  The veterans left elbow has full range of motion with 
slight tenderness to palpation and painful motion with 
flexion and rotation, productive of no more than a mild 
incomplete paralysis of the nerve; even with consideration of 
painful motion, there is no medical evidence of flexion 
limited to 100 degrees or less or any appreciable limitation 
of motion in any other plane, due to pain or any other 
symptom. 


CONCLUSION OF LAW

The schedular criteria for a compensable disability 
evaluation for epicondylitis of the right elbow, and for a 
disability evaluation in excess of 10 percent for 
epicondylitis of the left elbow, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5205, 5206, 5207, 5208, 5209, 5213;  4.124a, 
Diagnostic Code 8599-8516, 8517 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veterans claims are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  When a veteran 
is seeking an increased rating, an assertion of an increase 
in severity is sufficient to render the increased rating 
claim well-grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  Where entitlement 
to compensation has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The veteran was granted service connection for epicondylitis 
of both elbows in October 1994 based upon treatment and 
diagnosis during service.  He is currently assigned a 
noncompensable rating for the right elbow and a 10 percent 
rating for the left elbow.  He maintains that his bilateral 
elbow disability is more severe than represented by the 
current ratings.  He asserts that his elbows are not 
improving, that they are inflamed constantly, and that he 
will eventually need surgery. 

In August 1998, subsequent to a Board remand, the veteran was 
afforded a VA examination of both elbows.  He complained of 
pain in his elbows when gripping something, with the pain 
proportionate to the intensity of the grip.  He also reported 
pain in both elbows when he rode a bicycle.  Physical 
examination revealed no deformity or inflammation.  There was 
slight tenderness over the lateral epicondyle of the left 
elbow and no tenderness involving the epicondyle of the right 
elbow.  The veteran was shown to have full range of motion of 
both elbows with pain demonstrated during rotation and 
flexion of the left elbow.  The examiner noted that the 
motion of both elbows was fluid and coordinated without undue 
fatigue after repeated executions of motion.  A radiograph 
revealed a small soft tissue calcification or loose body, 
inferior to right humeral medial epicondyle.  The left elbow 
was unremarkable.  The examiner reported a diagnosis of left 
lateral epicondylitis of the elbow.  He noted that both of 
the veterans elbows had been stable for the past six months 
without evidence of flare-up.   

The veterans elbows have been evaluated pursuant to 
38 C.F.R. § 4.124a, Diagnostic Code 8599-8516, which refers 
to neuritis of the ulnar nerve.  When an unlisted condition 
such as epicondylitis is encountered, it is permissible to 
rate the disability under a closely related disease or injury 
in which the anatomy, symptomatology, and functions affected 
are closely analogous.  38 C.F.R. § 4.20 (1998).   

Pursuant to Diagnostic Code 8516, a 10 percent rating is 
warranted for mild, incomplete paralysis of the ulnar nerve 
in either the major or minor extremity.  A 20 percent rating 
is indicative of moderate, incomplete paralysis and a 30 
percent rating is indicative of severe, incomplete paralysis.  
In the instant case, there is no medical evidence of any 
paralysis of the veterans ulnar nerve and no indication that 
his hands are impaired as a result of the epicondylitis.  
While he reported pain related to grasping, he stated that 
the site of the pain was in elbows.  Moreover, while a 
private orthopedic physician reported a diagnosis of 
bilateral ulnar neuritis September 1994, he also noted that 
there was no neurologic deficit. 

Under 38 C.F.R. § 4.124a, Code 8517, a 10 percent rating is 
warranted for mild incomplete paralysis of the 
musculoskeletal nerve, which results in some weakness but not 
loss of flexion and supination of the forearm.  

Accordingly, as there is no objective medical evidence of 
impairment of the right ulnar nerve due to epicondylitis of 
the right elbow, a compensable rating is not warranted under 
this diagnostic code.  With respect to the left elbow, the 
veteran was shown to have objective evidence of pain with 
rotation and flexion of his left elbow which is indicative of 
a mild impairment under Code 8517.  There is no  medical 
evidence of incomplete paralysis of the left ulnar nerve, and 
no more than mild incomplete paralysis of the musculoskeletal 
nerve, there is no indication of more than mild impairment of 
the left elbow and a disability rating in excess of 10 
percent under this particular code is not warranted.

As the veterans disability involves movement of the elbow 
joint, 38 C.F.R. § 4.71a, Diagnostic Codes 5205  5209, and 
5213, which refer to limitation of motion, are also for 
consideration.  However, since there is no evidence of 
ankylosis of the elbow or flail joint, Diagnostic codes 5205 
and 5209 are not applicable.  Pursuant to Diagnostic Code 
5206, a 10 percent rating is warranted for limitation of 
flexion of the forearm to 100 degrees.  Limitation of 
extension of the forearm to either 45 degrees or 60 degrees 
warrants a 10 percent rating under Diagnostic Code 5207, and 
limitation of flexion of the forearm to 100 degrees in 
combination with limitation of extension of the forearm to 45 
degrees warrants a 20 percent rating under Diagnostic Code 
5208.  Supination and pronation of the forearm is evaluated 
pursuant to Diagnostic Code 5213.  A 10 percent rating is 
warranted for limitation of supination to 30 degrees or less, 
and a 20 percent rating is warranted for limitation of 
pronation with motion lost beyond the middle of arc or beyond 
the last quarter of arc, with the hand not approaching full 
pronation.  

As reflected by the veterans April 1998 VA examination 
report, he has complete, full range of motion of both elbows, 
in a fluid and coordinated motion.  Therefore, a compensable 
rating for limitation of motion of either the right or left 
elbow, under any of the applicable diagnostic codes of 
38 C.F.R. § 4.71a is not warranted.  

However, as previously noted, the veteran does have 
objectively painful motion involving the left elbow.  
Therefore, the Board considered the provisions of 38 C.F.R. 
§§ 4.40 and 4.45, but found no evidence of additional 
pathology, weakness, or painful motion beyond that already 
contemplated in the mild impairment criteria of Diagnostic 
Code 8599-8516, which would warrant a disability evaluation 
in excess of 10 percent.  There is no medical evidence of any 
additional functional limitation of either elbow, including 
limitation of motion, due to pain, flare-ups of pain, 
fatigue, or any other symptoms, to a degree that would 
support a higher rating for either joint under the applicable 
rating criteria.   See Deluca v. Brown 8 Vet.App. 202 (1995).  
The Board is aware of the August 1998 VA examiners finding 
of pain upon flexion of the left elbow but the examiner also 
noted full range of motion of both elbows, in a fluid and 
coordinated motion.  The doctor did not state that the 
veterans motion was limited by the pain.  Moreover, the 
veterans current 10 percent rating already contemplates some 
weakness of flexion and supination of the forearm.

In summary, the veterans right elbow disability is not 
productive of any limitation of function, and his left elbow 
has full range of motion with slight tenderness to palpation 
and painful motion with flexion and rotation, productive of 
no more than a mild incomplete paralysis of the nerve; even 
with consideration of painful motion, there is no medical 
evidence of flexion limited to 100 degrees or less or any 
appreciable limitation of motion in any other plane, due to 
pain or any other symptom.
   
As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claims must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to a compensable disability rating for right 
lateral epicondylitis is denied.

Entitlement to a disability rating in excess of 10 percent 
for left lateral epicondylitis is denied.



		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
